NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5030-15T1

PAONESSA COLON & RECTAL
SURGERY, P.C.,

        Plaintiff-Respondent,

v.

CERNERO CHILDREN'S TRUST and
JMC MANAGEMENT GROUP,

        Defendants/Third-party
        Plaintiffs-Appellants,

v.

NINA PAONESSA, individually and as
Guarantor of Paonessa Colon &
Rectal Surgery, P.C.,

        Third-Party Defendant/
        Respondent.


              Submitted September 6, 2017 – Decided September 15, 2017

              Before Judges Alvarez and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Docket No. L-
              0825-15.

              James F. Weber, attorney for appellants.
           McOmber & McOmber, P.C., attorneys for
           respondents (R. Armen McOmber, of counsel and
           on the brief).

PER CURIAM

      R. 1:7-4 directs trial judges to render findings of fact and

conclusions of law "on every motion decided by a written order

that is appealable as of right. . . ." That basic tenet has been

often repeated.     The absence of the analysis that leads a judge

to his or her conclusion makes our review impossible.          After all,

we exercise a limited role on appeal.        We do not disturb findings

of fact or conclusions of law unless convinced "they are so

manifestly unsupported by or inconsistent with the competent,

relevant   and   reasonably   credible   evidence    as   to   offend   the

interests of justice."      Rova Farms Resort, Inc. v. Investors Ins.

Co., 65 N.J 474, 484 (1974), see also Petrozzi v. City of Ocean

City, 433 N.J. Super. 290, 316-317 (App. Div. 2014).

      On April 29, 2016, summary judgment was granted to plaintiff

Paonessa   Colon   and   Rectal   Surgery,   P.C.    Defendants   Cernero

Children's Trust and JMC Management Group are plaintiff's landlord

and   property   managers   respectively.      The   underlying   dispute

involved the cost of defendants' fit out of rental premises for

plaintiff's use as a medical office.

      On June 10, 2016, the court denied reconsideration of that

decision, and separately granted $16,775.77 in attorney's fees and

                                     2                             A-5030-15T1
$1,304.99     in     costs   to   plaintiff,   without   any   explanation

whatsoever.        The order awarding fees and costs is now appealed,

and we are constrained to vacate it.           The matter is remanded for

the judge to comply with the rule, and render findings of fact and

conclusions of law.          We do not express any opinion as to the

appropriate outcome.         We do not retain jurisdiction.

     Reversed and remanded.




                                      3                            A-5030-15T1